DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2021 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “means for ” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder that is merely a substitute for the term "means" coupled with functional language “to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) (29-32 and 42) has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Limitation
Corresponding structure
producing the positioning reference signal muting pattern

Fig. 7: 814 & ¶s 92, 93
determining that the randomized pattern fails to …

Fig. 7: 818 & ¶ 94
Muting the pattern
Fig. 7: 820 & ¶s 96


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-3, 13-17, 27-31, 41-45 and 55-56 are rejected under 35 U.S.C. 103 as being un-patentable over Kim US Patent Application No.:( US 2004/0206408 A1) hereinafter referred as Kim in view of Zhang et al  US Patent Application No.:( US 2021/0058889 A1) hereinafter referred as Zhang.
For claim 1, Kim  discloses A method, at a transmission/reception point (TRP), of producing a positioning reference signal muting pattern, the method comprising:
 obtaining, at the TRP, one or more positioning reference signal criteria (paragraph  [0195], lines 1-5), the one or more positioning reference signal criteria regarding at least one of positioning reference signal transmission or positioning reference signal reception (paragraph  [0197], lines 1-10). However, Kim disclose all the subject matter of the claimed invention with the exemption of the producing, at the TRP, the positioning reference signal muting pattern such that the positioning reference signal muting pattern meets the one or more positioning reference signal criteria as recited in claim 1.
Zhang from the same or analogous art teaches the producing, at the TRP, the positioning reference signal muting pattern such that the positioning reference signal muting pattern meets the one or more positioning reference signal criteria (Paragraph [0134], lines 1-15). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the producing, at the TRP, the positioning reference signal muting pattern such that the positioning reference signal muting pattern meets the one or more positioning reference signal criteria as taught by Zhang into the method and device for performing positioning in new radio network of Kim.   
The producing, at the TRP, the positioning reference signal muting pattern such that the positioning reference signal muting pattern meets the one or more positioning reference signal criteria can be modify/implemented by combining the producing, at the TRP, the positioning reference signal muting pattern such that the positioning reference signal muting pattern meets the one or more positioning reference signal criteria with the device. This process is implemented as a hardware solution or as firmware solutions of Zhang into the method and device for performing positioning in new radio network of Kim. As disclosed in Zhang, the motivation for the combination would be to use the PRS from each candidate TRP, and may identify the unlicensed 5G NR radio band upon which each of the PRSs is received the will  be muting sequence periodicity of the corresponding TRP, becoming more efficient and reliable for a better communication  with a better accuracy coverage and QOS.
For claim 2, Kim disclose the method, further comprising randomizing the positioning reference signal muting pattern to produce a randomized pattern (paragraph  [0197], lines 5-10).  
For claim 3, Kim disclose the method, further comprising determining whether the randomized pattern meets the one or more positioning reference signal criteria (paragraph  [0116], lines 1-9).  
For claim 13, Kim disclose all the subject matter of the claimed invention with the exemption of the one or more positioning reference signal criteria specify a muting pattern effect for the positioning reference signal muting pattern to have as recited in claim 13.
Zhang from the same or analogous art teaches the one or more positioning reference signal criteria specify a muting pattern effect for the positioning reference signal muting pattern to have (paragraph  [0011], lines 5-12).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the one or more positioning reference signal criteria specify a muting pattern effect for the positioning reference signal muting pattern to have as taught by Zhang into the method and device for performing positioning in new radio network of Kim.   
The one or more positioning reference signal criteria specify a muting pattern effect for the positioning reference signal muting pattern to have can be modify/implemented by combining the one or more positioning reference signal criteria specify a muting pattern effect for the positioning reference signal muting pattern to have with the device. This process is implemented as a hardware solution or as firmware solutions of Zhang into the method and device for performing positioning in new radio network of Kim. As disclosed in Zhang, the motivation for the combination would be to use the one or more positioning reference signal criteria specify a muting pattern effect for the positioning reference signal muting pattern to have, becoming more efficient and reliable for a better communication  with a better coverage and QOS.
For claim 14, Kim disclose all the subject matter of the claimed invention with the exemption of the positioning reference signal muting pattern comprises producing a first binary bit sequence and producing a second binary bit sequence that is a cyclic shift of the first binary bit sequence as recited in claim 14.
Zhang from the same or analogous art teaches the positioning reference signal muting pattern comprises producing a first binary bit sequence and producing a second binary bit sequence that is a cyclic shift of the first binary bit sequence (paragraph  [0097], lines 9-15).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the positioning reference signal muting pattern comprises producing a first binary bit sequence and producing a second binary bit sequence that is a cyclic shift of the first binary bit sequence as taught by Zhang into the method and device for performing positioning in new radio network of Kim.   
The positioning reference signal muting pattern comprises producing a first binary bit sequence and producing a second binary bit sequence that is a cyclic shift of the first binary bit sequence can be modify/implemented by combining the positioning reference signal muting pattern comprises producing a first binary bit sequence and producing a second binary bit sequence that is a cyclic shift of the first binary bit sequence with the device. This process is implemented as a hardware solution or as firmware solutions of Zhang into the method and device for performing positioning in new radio network of Kim. As disclosed in Zhang, the motivation for the combination would be to use the positioning reference signal muting pattern comprises producing a first binary bit sequence and producing a second binary bit sequence that is a cyclic shift of the first binary bit sequence, becoming more efficient and reliable for a better communication  with a better coverage and QOS.
For claim 15, Kim  discloses  a tranmission/reception point (TRP) for producing a positioning reference signal muting pattern, the apparatus comprising: 
-40- 10034-1335001USQualcomm Ref. No. 200752 a memory; and 
a processor communicatively coupled to the memory and configured to: 
obtain one or more positioning reference signal criteria (paragraph  [0195], lines 1-5), the one or more positioning reference signal criteria regarding at least one of positioning reference signal transmission or positioning reference signal reception (paragraph  [0197], lines 1-10).  However, Kim disclose all the subject matter of the claimed invention with the exemption of the produce the positioning reference signal muting pattern such that the positioning reference signal muting pattern meets the one or more positioning reference signal criteria as recited in claim 15.
Zhang from the same or analogous art teaches the produce the positioning reference signal muting pattern such that the positioning reference signal muting pattern meets the one or more positioning reference signal criteria (Paragraph [0134], lines 1-15). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the produce the positioning reference signal muting pattern such that the positioning reference signal muting pattern meets the one or more positioning reference signal criteria as taught by Zhang into the method and device for performing positioning in new radio network of Kim.   
The produce the positioning reference signal muting pattern such that the positioning reference signal muting pattern meets the one or more positioning reference signal criteria can be modify/implemented by combining the produce the positioning reference signal muting pattern such that the positioning reference signal muting pattern meets the one or more positioning reference signal criteria with the device. This process is implemented as a hardware solution or as firmware solutions of Zhang into the method and device for performing positioning in new radio network of Kim. As disclosed in Zhang, the motivation for the combination would be to use the PRS from each candidate TRP, and may identify the unlicensed 5G NR radio band upon which each of the PRSs is received the will  be muting sequence periodicity of the corresponding TRP, becoming more efficient and reliable for a better communication  with a better accuracy coverage and QOS.
For claim 16, Kim  discloses  the TRP, wherein the processor is configured to randomize the positioning reference signal muting pattern to produce a randomized pattern (paragraph  [0197], lines 5-10).  
For claim 17, Kim  discloses  the TRP, wherein the processor is configured to determine whether the randomized pattern meets the one or more positioning reference signal criteria (paragraph  [0116], lines 1-9).   
For claim 27, Kim disclose all the subject matter of the claimed invention with the exemption of the one or more positioning reference signal criteria specify a muting pattern effect for the positioning reference signal muting pattern to have as recited in claim 27.
Zhang from the same or analogous art teaches the one or more positioning reference signal criteria specify a muting pattern effect for the positioning reference signal muting pattern to have (paragraph  [0011], lines 5-12).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the one or more positioning reference signal criteria specify a muting pattern effect for the positioning reference signal muting pattern to have as taught by Zhang into the method and device for performing positioning in new radio network of Kim.   
The one or more positioning reference signal criteria specify a muting pattern effect for the positioning reference signal muting pattern to have can be modify/implemented by combining the one or more positioning reference signal criteria specify a muting pattern effect for the positioning reference signal muting pattern to have with the device. This process is implemented as a hardware solution or as firmware solutions of Zhang into the method and device for performing positioning in new radio network of Kim. As disclosed in Zhang, the motivation for the combination would be to use the one or more positioning reference signal criteria specify a muting pattern effect for the positioning reference signal muting pattern to have, becoming more efficient and reliable for a better communication  with a better coverage and QOS.
For claim 28, Kim disclose all the subject matter of the claimed invention with the exemption of the positioning reference signal muting pattern the processor is configured to produce a first binary bit sequence and to produce a second binary bit sequence that is a cyclic shift of the first binary bit sequence as recited in claim 28.
Zhang from the same or analogous art teaches the positioning reference signal muting pattern the processor is configured to produce a first binary bit sequence and to produce a second binary bit sequence that is a cyclic shift of the first binary bit sequence (paragraph  [0097], lines 9-15).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the positioning reference signal muting pattern the processor is configured to produce a first binary bit sequence and to produce a second binary bit sequence that is a cyclic shift of the first binary bit sequence as taught by Zhang into the method and device for performing positioning in new radio network of Kim.   
The positioning reference signal muting pattern the processor is configured to produce a first binary bit sequence and to produce a second binary bit sequence that is a cyclic shift of the first binary bit sequence can be modify/implemented by combining the positioning reference signal muting pattern the processor is configured to produce a first binary bit sequence and to produce a second binary bit sequence that is a cyclic shift of the first binary bit sequence with the device. This process is implemented as a hardware solution or as firmware solutions of Zhang into the method and device for performing positioning in new radio network of Kim. As disclosed in Zhang, the motivation for the combination would be to use the positioning reference signal muting pattern the processor is configured to produce a first binary bit sequence and to produce a second binary bit sequence that is a cyclic shift of the first binary bit sequence, becoming more efficient and reliable for a better communication  with a better coverage and QOS.
For claim 29, Kim  discloses  a transmission/reception point (TRP) for producing a positioning reference signal muting pattern, the apparatus comprising: -42- 
10034-1335001USQualcomm Ref. No. 200752 means for obtaining one or more positioning reference signal criteria (paragraph  [0195], lines 1-5), the one or more positioning reference signal criteria regarding at least one of positioning reference signal transmission or positioning reference signal reception (paragraph  [0197], lines 1-10).  However, Kim disclose all the subject matter of the claimed invention with the exemption of the means for producing the positioning reference signal muting pattern such that the positioning reference signal muting pattern meets the one or more positioning reference signal criteria as recited in claim 29.
Zhang from the same or analogous art teaches the means for producing the positioning reference signal muting pattern such that the positioning reference signal muting pattern meets the one or more positioning reference signal criteria (Paragraph [0134], lines 1-15). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the means for producing the positioning reference signal muting pattern such that the positioning reference signal muting pattern meets the one or more positioning reference signal criteria as taught by Zhang into the method and device for performing positioning in new radio network of Kim.   
The means for producing the positioning reference signal muting pattern such that the positioning reference signal muting pattern meets the one or more positioning reference signal criteria can be modify/implemented by combining the means for producing the positioning reference signal muting pattern such that the positioning reference signal muting pattern meets the one or more positioning reference signal criteria with the device. This process is implemented as a hardware solution or as firmware solutions of Zhang into the method and device for performing positioning in new radio network of Kim. As disclosed in Zhang, the motivation for the combination would be to use the PRS from each candidate TRP, and may identify the unlicensed 5G NR radio band upon which each of the PRSs is received the will  be muting sequence periodicity of the corresponding TRP, becoming more efficient and reliable for a better communication  with a better accuracy coverage and QOS. 
For claim 30, Kim  discloses the TRP, wherein the means for producing the positioning reference signal muting pattern comprise means for randomizing the positioning reference signal muting pattern to produce a randomized pattern (paragraph  [0197], lines 5-10).  
For claim 31, Kim  discloses the TRP, wherein the means for producing the positioning reference signal muting pattern comprise means for determining whether the randomized pattern meets the one or more positioning reference signal criteria (paragraph  [0116], lines 1-9). 
For claim 41, Kim disclose all the subject matter of the claimed invention with the exemption of the one or more positioning reference signal criteria specify a muting pattern effect for the positioning reference signal muting pattern to have as recited in claim 41.
Zhang from the same or analogous art teaches the one or more positioning reference signal criteria specify a muting pattern effect for the positioning reference signal muting pattern to have (paragraph  [0011], lines 5-12).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the one or more positioning reference signal criteria specify a muting pattern effect for the positioning reference signal muting pattern to have as taught by Zhang into the method and device for performing positioning in new radio network of Kim.   
The one or more positioning reference signal criteria specify a muting pattern effect for the positioning reference signal muting pattern to have can be modify/implemented by combining the one or more positioning reference signal criteria specify a muting pattern effect for the positioning reference signal muting pattern to have with the device. This process is implemented as a hardware solution or as firmware solutions of Zhang into the method and device for performing positioning in new radio network of Kim. As disclosed in Zhang, the motivation for the combination would be to use the one or more positioning reference signal criteria specify a muting pattern effect for the positioning reference signal muting pattern to have, becoming more efficient and reliable for a better communication  with a better coverage and QOS.
For claim 42, Kim disclose all the subject matter of the claimed invention with the exemption of the positioning reference signal muting pattern are for producing a first binary bit sequence and producing a second binary bit sequence that is a cyclic shift of the first binary bit sequence as recited in claim 42.
Zhang from the same or analogous art teaches the positioning reference signal muting pattern are for producing a first binary bit sequence and producing a second binary bit sequence that is a cyclic shift of the first binary bit sequence (paragraph  [0097], lines 9-15).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the positioning reference signal muting pattern are for producing a first binary bit sequence and producing a second binary bit sequence that is a cyclic shift of the first binary bit sequence as taught by Zhang into the method and device for performing positioning in new radio network of Kim.   
The positioning reference signal muting pattern are for producing a first binary bit sequence and producing a second binary bit sequence that is a cyclic shift of the first binary bit sequence can be modify/implemented by combining the positioning reference signal muting pattern are for producing a first binary bit sequence and producing a second binary bit sequence that is a cyclic shift of the first binary bit sequence with the device. This process is implemented as a hardware solution or as firmware solutions of Zhang into the method and device for performing positioning in new radio network of Kim. As disclosed in Zhang, the motivation for the combination would be to use the positioning reference signal muting pattern are for producing a first binary bit sequence and producing a second binary bit sequence that is a cyclic shift of the first binary bit sequence, becoming more efficient and reliable for a better communication  with a better coverage and QOS.
For claim 43, Kim  discloses a non-transitory, processor-readable storage medium comprising processor-readable instructions configured to cause a processor, of a  transmission/reception point, to: -44- 
10034-1335001USQualcomm Ref. No. 200752 obtain one or more criteria regarding at least one of positioning reference signal transmission or positioning reference signal reception  (paragraph  [0195], lines 1-5) and (paragraph  [0197], lines 1-10). However, Kim disclose all the subject matter of the claimed invention with the exemption of the produce a positioning reference signal muting pattern such that the positioning reference signal muting pattern meets the one or more criteria as recited in claim 43.
Zhang from the same or analogous art teaches the produce a positioning reference signal muting pattern such that the positioning reference signal muting pattern meets the one or more criteria (Paragraph [0134], lines 1-15). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the produce a positioning reference signal muting pattern such that the positioning reference signal muting pattern meets the one or more criteria as taught by Zhang into the method and device for performing positioning in new radio network of Kim.   
The produce a positioning reference signal muting pattern such that the positioning reference signal muting pattern meets the one or more criteria can be modify/implemented by combining the produce a positioning reference signal muting pattern such that the positioning reference signal muting pattern meets the one or more criteria with the device. This process is implemented as a hardware solution or as firmware solutions of Zhang into the method and device for performing positioning in new radio network of Kim. As disclosed in Zhang, the motivation for the combination would be to use the PRS from each candidate TRP, and may identify the unlicensed 5G NR radio band upon which each of the PRSs is received the will  be muting sequence periodicity of the corresponding TRP, becoming more efficient and reliable for a better communication  with a better accuracy coverage and QOS.
For claim 44, Kim  discloses storage medium, further comprising instructions configured to cause the processor to randomize the positioning reference signal muting pattern to produce a randomized pattern (paragraph  [0116], lines 1-9.  
For claim 45, Kim  discloses storage medium, further comprising instructions configured to cause the processor to determine whether the randomized pattern meets the one or more criteria (paragraph  [0116], lines 1-9).  
For claim 55, Kim disclose all the subject matter of the claimed invention with the exemption of the one or more positioning reference signal criteria specify a muting pattern effect for the positioning reference signal muting pattern to have as recited in claim 55.
Zhang from the same or analogous art teaches the one or more positioning reference signal criteria specify a muting pattern effect for the positioning reference signal muting pattern to have (paragraph  [0011], lines 5-12).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the one or more positioning reference signal criteria specify a muting pattern effect for the positioning reference signal muting pattern to have as taught by Zhang into the method and device for performing positioning in new radio network of Kim.   
The one or more positioning reference signal criteria specify a muting pattern effect for the positioning reference signal muting pattern to have can be modify/implemented by combining the one or more positioning reference signal criteria specify a muting pattern effect for the positioning reference signal muting pattern to have with the device. This process is implemented as a hardware solution or as firmware solutions of Zhang into the method and device for performing positioning in new radio network of Kim. As disclosed in Zhang, the motivation for the combination would be to use the one or more positioning reference signal criteria specify a muting pattern effect for the positioning reference signal muting pattern to have, becoming more efficient and reliable for a better communication  with a better coverage and QOS.
For claim 56, Kim disclose all the subject matter of the claimed invention with the exemption of the processor to produce the positioning reference signal muting pattern are configured to cause the processor to produce a first binary bit sequence and to produce a second binary bit sequence that is a cyclic shift of the first binary bit sequence as recited in claim 42.
Zhang from the same or analogous art teaches the processor to produce the positioning reference signal muting pattern are configured to cause the processor to produce a first binary bit sequence and to produce a second binary bit sequence that is a cyclic shift of the first binary bit sequence (paragraph  [0097], lines 9-15).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the processor to produce the positioning reference signal muting pattern are configured to cause the processor to produce a first binary bit sequence and to produce a second binary bit sequence that is a cyclic shift of the first binary bit sequence as taught by Zhang into the method and device for performing positioning in new radio network of Kim.   
The processor to produce the positioning reference signal muting pattern are configured to cause the processor to produce a first binary bit sequence and to produce a second binary bit sequence that is a cyclic shift of the first binary bit sequence can be modify/implemented by combining the processor to produce the positioning reference signal muting pattern are configured to cause the processor to produce a first binary bit sequence and to produce a second binary bit sequence that is a cyclic shift of the first binary bit sequence with the device. This process is implemented as a hardware solution or as firmware solutions of Zhang into the method and device for performing positioning in new radio network of Kim. As disclosed in Zhang, the motivation for the combination would be to use the positioning reference signal muting pattern are for producing a first binary bit sequence and producing a second binary bit sequence that is a cyclic shift of the first binary bit sequence, becoming more efficient and reliable for a better communication  with a better coverage and QOS.
Claims 5, 19, 33 and 47 are rejected under 35 U.S.C. 103 as being un-patentable over Kim US Patent Application No.:( US 2004/0206408 A1) hereinafter referred as Kim, in view of Abdoli et al  US Patent Application No.:( US 2021/0058889 A1) hereinafter referred as Zhang, in further view of Abdoli et al  US Patent Application No.:( US 2017/0251479 A1) hereinafter referred as Zhang.
For claims 5, 19, 33 and 47, Kim disclose all the subject matter of the claimed invention with the exemption of the one or more positioning reference signal criteria include: the positioning reference signal muting pattern resulting in an expected probability of signal collisions below a threshold probability; or a first threshold quantity of unmuted positioning reference signals to enable receive antenna pattern training; or a second threshold quantity of unmuted positioning reference signals to enable a third threshold level of signal integration; or -39- 10034-1335001USQualcomm Ref. No. 200752 a combination of two or more of these as recited in claims  5, 19, 33 and 47.
Abdoli from the same or analogous art teaches the one or more positioning reference signal criteria include: the positioning reference signal muting pattern resulting in an expected probability of signal collisions below a threshold probability; or a first threshold quantity of unmuted positioning reference signals to enable receive antenna pattern training; or a second threshold quantity of unmuted positioning reference signals to enable a third threshold level of signal integration; or -39- 10034-1335001USQualcomm Ref. No. 200752 a combination of two or more of these (Paragraph [0134], lines 1-15). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the one or more positioning reference signal criteria include: the positioning reference signal muting pattern resulting in an expected probability of signal collisions below a threshold probability; or a first threshold quantity of unmuted positioning reference signals to enable receive antenna pattern training; or a second threshold quantity of unmuted positioning reference signals to enable a third threshold level of signal integration; or -39- 10034-1335001USQualcomm Ref. No. 200752 a combination of two or more of these as taught by Abdoli into the method and device for performing positioning in new radio network of Kim.   
The one or more positioning reference signal criteria include: the positioning reference signal muting pattern resulting in an expected probability of signal collisions below a threshold probability; or a first threshold quantity of unmuted positioning reference signals to enable receive antenna pattern training; or a second threshold quantity of unmuted positioning reference signals to enable a third threshold level of signal integration; or -39- 10034-1335001USQualcomm Ref. No. 200752 a combination of two or more of these can be modify/implemented by combining the one or more positioning reference signal criteria include: the positioning reference signal muting pattern resulting in an expected probability of signal collisions below a threshold probability; or a first threshold quantity of unmuted positioning reference signals to enable receive antenna pattern training; or a second threshold quantity of unmuted positioning reference signals to enable a third threshold level of signal integration; or -39- 10034-1335001USQualcomm Ref. No. 200752 a combination of two or more of these with the device. This process is implemented as a hardware solution or as firmware solutions of Abdoli into the method and device for performing positioning in new radio network of Kim. As disclosed in Abdoli, the motivation for the combination would be to use the  one or more positioning reference signal criteria include: the positioning reference signal muting pattern that  provides the period for repetition of muted subframe in milliseconds resulting in an expected probability of signal collisions below a threshold probability that will help the user to connect more efficiently with a better signal and QOS .  
Allowable Subject Matter
Claims 4, 6-12, 18, 20-26, 32, 34-40,  46 and 48-54  are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:
US-20220196780-A1
DWIVEDI; Satyam
US-11297589-82
Akkarakaran; Sony
US-20220026517-A1
HASEGAWA; Fumihiro
US-20210243683-A1
Harada; Hiroki
US-20210120522-A1
KIM; Ki-tae
US-20210112522-A1
KIM; Ki-tae
US-20210044932-A1
KIM; Ki-tae
US-20200304192-A1
YUM; Kunil
US-20200245166-A1
KWAK; Young-woo
US-2019017 4440-A1
KWAK; Youngwoo
US-20190044584-A1
LEE; HyoJin
US-20180287682-A1
Kwak; Youngwoo
US-10064216-82
Nagata; Satoshi
US-20180054792-A1
LEE; Hyunho
US-20170289953-A1
CHAE; Hyukjin
US-9743384-B2
Nagata; Satoshi
US-9148818-B2
Yue; Guosen
US-20140204853-A1
Ko; Young-Jo
US-20210051645-A1
MANOLAKOS; Alexandros

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	




/JOSEPH AREVALO/Primary Examiner, Art Unit 2642